Citation Nr: 0529861	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  00-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant is a veteran who had active duty service from 
July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was issued in August 2000.  In his 
substantive appeal, the veteran requested a Board hearing.  
Such a hearing was scheduled for May 2002, but the veteran 
failed to report.  The case was remanded by the Board in 
October 2003. 


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service, nor is there a current medical diagnosis of 
Hepatitis C. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was received prior to enactment of the VCAA.  The veteran's 
appeal stems from an April 2000 rating decision.  In July 
2005 was issued.  The letter adequately set forth the 
elements necessary to substantiate his service connection 
claim.  He was notified of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notice provided were not given prior to the initial AOJ 
adjudication of the claim, the notice was provided prior to a 
decision on the merits from the Board.  The content of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  The case was 
remanded to attempt to locate additional evidence identified 
by the veteran, but no records were located.  The veteran was 
also asked to furnish information about claimed private 
medical treatment, but he did not respond.  While the veteran 
has not been afforded a VA medical examination with etiology 
opinion, as more particularly explained in the following 
decision, the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he was treated for hepatitis 
during service at the Oak Knoll Navy Hospital.  Efforts to 
obtain any additional records from Oak Knoll have not been 
successful.  However, although the veteran's service medical 
records are quite detailed, there appears to be no reference 
to hepatitis.  The service medical records document treatment 
for drug abuse and withdrawal, but there was no reference to 
hepatitis.  The records do include notations to the effect 
that laboratory tests were within normal limits.  There is 
simply nothing in the service medical records that shows 
hepatitis.  Moreover, there is no medical evidence of record 
documenting any post-service treatment for hepatitis.  The 
veteran did not respond to an RO letter requesting 
information and a medical release regarding private records 
he referenced in his claim.  

Although the veteran is now claiming that he suffered from 
hepatitis during service, his contention in this regard is 
somewhat questionable in light of the fact that he did not 
mention hepatitis when he filed a claim based on other 
disorders in August 1972, shortly after discharge from 
service.  It would seem reasonable to expect that the veteran 
would have included hepatitis on his claim at that time if he 
had in fact been treated for hepatitis during service.  

In sum, the record as it stands includes no medical evidence 
supporting the veteran's claim that he was treated for 
hepatitis during service or after service.  Without such 
evidence, the Board does not reach the question of whether 
any current hepatitis would be deemed to be the result of 
drug abuse or willful misconduct.  38 C.F.R. § 3.301.  Under 
the circumstance, the Board finds that the preponderance of 
the evidence is against the veteran's claim.


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


